Dewey, J.*
The instructions requested by the defendants’ counsel were properly refused. The defendants, under theiz *544contract as common carriers, were not absolved from all thei; obligations to the plaintiffs. That high degree of responsibility amounting almost to an insurance of safe keeping and delivery of property transported, which attaches to a common carrier, while the goods are being transported, and before they are placed in a warehouse or suitable place of deposit, ceases when the goods are thus disposed of by storage or deposit. But their relation to the same does not necessarily cease. The responsibility may be only that of warehousemen or bailees, liable only for want of ordinary care.and reasonable diligence in reference to their security. But while the goods are in the actual custody of the carrier, although after the time when they ought to have been taken away, and where, by the rules of the company, the goods are to be unloaded by the consignee, if the carrier proceeds to unload them from a freight train, he is bound to use ordinary care and diligence to secure then- being safely unloaded, and if damage accrues through the want of such care, he is responsible therefor. The instructions actually given to the jury are not stated in the bill of exceptions. Those asked were properly rejected, and we must assume that the verdict was rendered under proper instructions.

Exceptions overruled.


 Thomas, J. did not sit in this case.